Citation Nr: 1635756	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-32 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for degenerative kyphosis of the thoracic spine with lumbar spine strain with intervertebral disc syndrome at S-1 deep peroneal nerve.

2.  Entitlement to a separate rating for the neurological abnormalities associated with the service-connected lumbar spine disability prior to January 11, 2016.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 11, 2016.


REPRESENTATION

Appellant represented by:	David Russotto, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from May 1979 to November 1985 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2015, the Board remanded the appeal for further development.

As a matter of clarification, entitlement to a TDIU was added to the appeal by the Board in May 2015.  In a March 2016 rating decision, the RO granted entitlement to a TDIU, effective January 11, 2016.  As the RO did not award a TDIU from the date of the Veteran's claim, the matter of entitlement to a TDIU prior to January 11, 2016 remains pending on appeal.   

Also in the March 2016 rating decision the RO awarded separate ratings for the radiculopathy associated with the lumbar spine disability.  A 40 percent rating was assigned for radiculopathy of the right leg, effective January 11, 2016, and a 20 percent rating was assigned for radiculopathy of the left leg, effective January 11, 2016.  The Veteran did not disagree with that rating decision, and the matters of entitlement to higher ratings for bilateral radiculopathy since January 11, 2016 are not currently before the Board.  However, in adjudicating the lumbar spine disability on appeal, the General Rating Formula for disease and injuries of the Spine directs that any associated neurological abnormalities be considered.  To the extent that neurological abnormalities prior to June 11, 2016 have not been considered, the Board will address the matter in the decision below.


FINDINGS OF FACT

1.  The lumbar spine disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of at least 6 weeks duration due to intervertebral disc syndrome (IVDS). 

2.  Prior to January 11, 2016, the lumbar spine disability was manifested by moderately severe incomplete paralysis of the sciatic nerve affecting the right lower extremity, and moderate incomplete paralysis of the sciatic nerve affecting the left lower extremity.

3.  Prior to January 11, 2016, the Veteran's service-connected disabilities did not  render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, Diagnostic Code (DC) 5243 (2015).

2.  Prior to January 11, 2016, the criteria for the assignment of a 40 percent evaluation for the right leg, and a 20 percent evaluation for the left leg, for neurological impairments due to the service-connected lumbar spine disability were met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5242 Note (1), 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for entitlement to a TDIU prior to January 11, 2016 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the disability ratings is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In an unappealed July 1993 rating decision, the Veteran was awarded service connection for his lumbar spine disability and assigned a 20 percent rating, effective August 18, 1992.  In a May 2000 rating decision, a higher rating of 40 percent was awarded, effective July 21, 1999.  The 40 percent rating was continued in January 2004 and September 2009 rating decisions, as well as the June 2012 rating decision on appeal.

In May 2015, the Board remanded the claim for further development.  

In a March 2016 rating decision, the RO awarded separate ratings for the radiculopathy associated with the lumbar spine disability.  A 40 percent rating was assigned for radiculopathy of the right leg, effective January 11, 2016, and a 20 percent rating was assigned for radiculopathy of the left leg, effective January 11, 2016.  As noted, the matter of higher ratings for these disabilities since January 11, 2016 is not before the Board.

Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating of 50 percent rating is assigned with evidence of  unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned with evidence of unfavorable ankylosis of the entire spine. 
  
Additionally, under the Formula for intervertebral disc syndrome (IVDS) based on Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  Under this Formula, the next higher rating of 60 percent is assigned with evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.   

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  These rating  criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Ankylosis is the complete immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81   (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988).  Note (5) in DCs 5235-5242 further explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).
Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code, 5242, 5243, at Note (1) (2015).

In September 2009, the Veteran sought treatment for back pain with burning pain radiating to the legs.  His diagnoses included "sciatica vs. radiculopathy."  In a subsequent September 2010 VA treatment record, he was noted to have lumbar radiculopathy.

On VA examination in April 2012, the Veteran reported flare-ups consisting of burning pain.  He had difficulty sitting, standing, and turning around.  On examination, flexion was to 30 degrees with pain beginning at 20 degrees.  Extension was to 5 degrees with pain beginning at 0 degrees.  Bilateral lateral flexion was to 10 degrees with pain beginning at 5 degrees.  Bilateral lateral rotation was to 0 degrees with pain at 0 degrees.  The Veteran could not perform repetitive-use testing with 3 repetitions due to pain and kyphosis.  Functional impairments included less movement than normal, weakened movement, excess fatigability, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran had localized tenderness or pain to palpation of the thoracolumbar spine.  Muscle strength was 3/5 in the hips, and 4/5 in the knees, ankles, and toes.  There was no muscle atrophy.  Reflexes were hypoactive in the knees and ankles.  Sensation was intact.  Straight leg raising testing was negative.  The examiner found no radiculopathy or other neurological abnormalities.  The Veteran had IVDS but no incapacitating episodes due to IVDS.  Assistive devices were not used.  X-rays showed a severe kyphotic curvature of the upper thoracic spine with underlying wedging and compression deformity of other vertebral bodies in the region to be excluded.  The lumbar spine was negative.

On VA neurological examination in April 2012, the Veteran was diagnosed with neuritis, T2-T4 and C3-C4.  In the right lower extremity, he had severe, constant pain, no intermittent pain, severe parestheias, and severe numbness.  In the left lower extremity, he had no constant pain, no intermittent pain, no paresthesias, and no numbness.  Reflexes were absent in the right knee and bilateral ankles, and were hypoactive in the left knee.  Sensation was normal bilaterally in the upper anterior thigh and the thigh/knee.  Sensation was absent in the right lower leg/ankle and decreased in the right foot/toes.  Sensation was normal in the left lower leg/ankle and foot/toes.  The Veteran's gait was normal.  The examiner left blank the section identifying which nerves were affected and the severity.  

In June 2012, the Veteran reported increased back pain.  He displayed a full range of motion with pain on extension beyond 5 degrees and in flexion greater than 70 degrees.  There was no muscle spasm or gross deformity.  Straight leg raising testing was negative in the seated position.

In April 2014, the Veteran sought treatment for his back pain.  The dosage for his prescribed Gabapentin was increased based on increased tingling and burning in the legs.

VA treatment records document lumbar radiculopathy in the Veteran's active problem list in August 2011, June 2012, December 2012, April 2013,  August 2013, April 2014, November 2014, and June 2015.

On VA examination in January 2016, the Veteran reported flare-ups of very bad back pain.  Sometimes his legs felt numb and made it hard for him to walk.  He had difficulty bending and lifting.  On examination, flexion was to 20 degrees, extension was to 10 degrees, bilateral lateral flexion was to 10 degrees, and bilateral lateral rotation was to 15 degrees.  There was pain throughout motion.  There was localized tenderness or pain on palpation of the thoracic and lumbar spine.  There was pain with weight bearing.  The Veteran could perform repetitive-use testing with at least 3 repetitions.  After 3 repetitions, flexion was to 10 degrees, extension was to 5 degrees, bilateral lateral flexion was unchanged, and bilateral lateral rotation was unchanged.  Pain, fatigue, and weakness caused the functional loss and significantly limited functional ability with repeated use over time.  The examination was not conducted during a flare-up.  However, during a flare-up, flexion would be limited to 5 degrees, and extension, bilateral lateral flexion, and bilateral lateral rotation would be limited to 0 degrees.  The Veteran reported that flare-ups occurred once per week and lasted all day.  The examiner stated there was no ankylosis of the spine.

Muscle strength testing was 4/5  in the right hip, knee, ankle, and toe, and 5/5 on the left in each area.  There was no atrophy.  Reflexes were normal in the bilateral knees and ankles.  On the right, sensation was normal in the upper anterior thigh, and decreased in the thigh/knee, lower leg/ankle, and foot/toes.  Sensation was normal in the entire left leg.  Straight leg testing was positive bilaterally.  On the right, the Veteran had severe constant pain, severe intermittent pain, severe paresthesias, and severe numbness.  On the left, the Veteran had moderate constant pain, severe intermittent pain, and moderate paresthesias and numbness.  The examiner identified the nerve involved as the sciatic nerve.  The severity was characterized as severe on the right, and moderate on the left.  There were no other neurological abnormalities.  The Veteran had IVDS but no incapacitating episodes.  He used a brace regularly.

The preponderance of the evidence is against the assignment of a rating in excess of 40 percent for the Veteran's lumbar spine disability based on the General Rating Formula for Disease or Injury of the Spine.  There is no evidence establishing unfavorable ankylosis of the entire thoracolumbar spine.  The January 2016 VA examiner specifically found no ankylosis.

The Board considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record consistently demonstrates that the Veteran reported severe lumbar pain, and the Board recognizes that VA examiners acknowledged and confirmed that he experienced such symptomology.  However, any additional functional impairment due to pain, including on use, is already contemplated in the evaluation assigned and that there was no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation due to the service-connected lumbar spine disability.

As for incapacitating episodes, given the findings of the VA examiners, and as there is no record of prescribed bed rest by a physician due to the service-connected lumbar spine disability, the criteria for a higher evaluation under Diagnostic Code 5243 have not been met.  

The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code.  Because there are specific Diagnostic Codes to evaluate the spine, consideration of other codes for evaluating the disability is not appropriate. 

As for neurological manifestations of the disability, as discussed, separate ratings have been assigned from January 11, 2016 onward, but as the Veteran has not appealed the March 2016 rating decision, the matters of higher ratings since that time are not on appeal.  However, in adjudicating the lumbar spine disability on appeal, the General Rating Formula requires the Board to consider associated neurological abnormalities, and the record prior to January 11, 2016 indicates the presence of radiculopathy.  Radiculopathy was noted in VA treatment records of September 2010, August 2011, June 2012, December 2012, April 2013,  August 2013, April 2014, November 2014, and June 2015.  On VA neurological examination in April 2012, neuritis was diagnosed.  When comparing the VA examination reports of April 2012 and January 2016, the neurological findings were essentially equivalent in all parameters bilaterally, including in pain, paresthesias, numbness, sensation, and reflexes.  Resolving any doubt in favor of the Veteran, and consistent with the January 2016 findings, the Board thus finds that on the right, a separate, 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve was warranted prior to January 11, 2016, and on the left, a separate, 20 percent rating for moderate incomplete paralysis of the sciatic nerve was warranted prior to January 11, 2016.

The VA examination reports of April 2012 and January 2016 are adequate for adjudication.  The examiners examined the Veteran, considered the Veteran's history, and set forth objective findings necessary for adjudication.  The Board has considered the admissible and believable assertions of the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The lay statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those already assigned.  

The Board has considered Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board finds that the VA examination reports of record contain sufficient findings in this regard, and further remand is not required.  

Range of motion measurements for the opposite joint are unnecessary as there is no joint opposite of the spine.  To the extent the VA examination reports do not contain separate findings in weight bearing and non-weight bearing status, pain in weight-bearing has been considered by each examiner because every examination report contains findings and observations concerning the Veteran's gait, including difficulties caused by pain or other factors.  As pain while bearing weight is presumably more severe than while not bearing weight, the Board finds the results are applicable to non-weight bearing status.  To the extent the VA examination reports do not contain separate findings in active and passive motion, each examination report indicates that the Veteran moved on his own free will, indicating that pain in active motion has been considered.  See, e.g., January 2016 VA examination report section on "observed" repetitive use.  It follows that an assessment of passive motion would yield the same result; if the Veteran was able to move his spine himself to a particular degree, the spine would be capable of the same movement by the examiner, and the results in active motion are applicable to passive motion.

The Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  
The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected lumbar spine disability with radiculopathy that would render the schedular criteria inadequate.  As discussed above, symptoms (pain, limited motion, functional loss) are contemplated in the assigned schedular rating.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected lumbar spine disability with radiculopathy that are unusual or different from those contemplated by the schedular criteria.

Finally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that 40 percent and 20 percent ratings are warranted for the Veteran's radiculopathy prior to January 11, 2016, but finds no basis for the assignment of an even higher rating for either radiculopathy or the lumbar spine disability.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than those already assigned, the doctrine is not for application.  

Should the Veteran's service-connected lumbar spine disability worsen in the future, he is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

As noted, the Veteran has been awarded a TDIU from January 11, 2016 onward.  Prior to this time, the Veteran was service-connected for his lumbar spine disability (40 percent disabling), as well as radiculopathy of the extremities (40 percent for right leg and 20 percent for left leg) as determined by this decision.  Because the Veteran's lumbar spine disability and radiculopathy arise from a common etiology, the disabilities may be considered as one.  Application of the Combined Ratings Table as set forth in 38 C.F.R. § 4.25 yields a combined rating in excess of 60 percent for these disabilities considered as one.  Thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) were met prior to January 11, 2016.

Consequently, the Board must determine whether the Veteran's service-connected disabilities have precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.")  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record shows that the Veteran worked as a drug counselor and making plastic bed liners for pickup trucks in the past.  See, e.g., January 2016, January 2000 VA examination reports.   He has a high school education.

On VA orthopedic examination in April 2012, the examiner found that the lumbar spine disability impacted the Veteran's ability to work.  The functional impact of the Veteran's forward head posture was a decreased range of motion of the neck and thoracic spine, and kyphosis resulting in nearly constant pain.  This impaired physical and sedentary activity.  On VA neurological examination, the examiner found that the Veteran's neuritis impacted his ability to work in that the instability of movement was greater in the right than the left extremity, and there was increased pain with both movement and sitting.

A November 2010 determination from the Social Security Administration (SSA) shows that the Veteran was awarded disability benefits due to his lumbar spine disability and diabetes mellitus, effective January 25, 2010.  In the decision, the SSA found the Veteran was unable to perform any past relevant work, and that considering his age, education, work experience, and residual functional capacity, there were no jobs existing in significant numbers in the national economy that he could perform.  However, he was found to have the residual functional capacity to perform a full range of sedentary work.  SSA records indicated he could sit, with normal breaks, for a total duration of about 6 hours in an 8-hour workday.

The preponderance of the evidence is against the assignment of a TDIU.  Prior to January 11, 2016, there was no indication that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The April 2012 VA examiner found an impact on employment, but did not determine the Veteran was wholly unable to secure or follow an occupation.  The SSA determined the Veteran was entitled to disability benefits, but this was due to his non-service connected diabetes in addition to the lumbar spine disability.  Further, the SSA records reflect that sedentary employment was possible.  As the opinions contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, they are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   

The only other evidence to the contrary of the VA examination reports is the competent and credible lay evidence.  However, the VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner used his expertise in reviewing the facts of this case and did not determine that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  As the examiner reached the conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  In weighing the VA examiner's opinion against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

The above evidence reflects that the weight of the evidence is against a TDIU as it indicates that the Veteran's service- connected disabilities do not produce unemployability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  The duty to notify was satisfied by August 2011, March 2012, and April 2014 letters. 
 
VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

The April 2012 examiner did not have access to the claims file.  However, a full review is not necessary to ensure the adequacy of an examination for an increased rating when there is no suggestion that a review of the claims file would have altered the examiner's findings.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting that review of the claims file is not required when such a review would not change the objective findings made on examination).  The examiner recorded the Veteran's medical history, performed an examination, and described the current state of the Veteran's disabilities in sufficient detail to enable the Board to make a fully informed decision on his claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 38 C.F.R. § 3.327(a).  The April 2012 VA examination is thus adequate to decide the claims.

The Board is further satisfied that the RO substantially complied with its May 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271   (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ obtained updated medical records and records from the SSA, and provided an updated VA examination. 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  













ORDER

A disability rating higher than 40 percent for degenerative kyphosis of the thoracic spine with lumbar spine strain with intervertebral disc syndrome at S-1 deep peroneal nerve is denied.

Prior to January 11, 2016, a separate, 40 percent rating for radiculopathy of the right leg, and a separate, 20 percent rating for radiculopathy of the left leg are granted.

 A TDIU prior to January 11, 2016 is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


